       Case 9:20-cv-00655-GLS-DJS Document 5 Filed 07/10/20 Page 1 of 7




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JOHNATHAN O. DANIELS a/k/a
JONATHAN O'NEAL DANIELS,

                                   Petitioner,
        v.                                                                      9:20-CV-0655
                                                                                (GLS/DJS)
UNITED STATES PROBATION,

                                   Respondent.


APPEARANCES:                                                           OF COUNSEL:

JOHNATHAN O. DANIELS
09000554
Petitioner, pro se
Onondaga County Justice Center
555 South State Street
Syracuse, NY 13202

GARY L. SHARPE
Senior United States District Judge

                                             DECISION and ORDER

I.      INTRODUCTION

        Petitioner Johnathan O. Daniels, also known as Jonathan O’Neal Daniels, seeks

federal habeas relief pursuant to 28 U.S.C. § 2241. Dkt. No. 1, Petition ("Pet.").1

        On June 11, 2020, this action was administratively closed due to petitioner's failure to

properly commence the case by either paying the statutory filing fee or filing a properly

certified IFP application. Dkt. No. 2, Order. On June 22, 2020, the Court received the

statutory filling fee, and it reopened the action. Dkt. Entry of June 22, 2020 (identifying



        1
           After remitting the statutory filing fee, petitioner also refiled a copy of his petition. Dkt. No. 4. Because it
is an identical copy, reference will be made to the original filing.
       Case 9:20-cv-00655-GLS-DJS Document 5 Filed 07/10/20 Page 2 of 7




receipt information for the filing fee transaction); Dkt. No. 3, Text Order (reopening case).

II.     THE PETITION2

        The procedural posture leading up to the federal detainer that petitioner challenges is

impossible to decipher. Petitioner has failed to indicate his underlying criminal conviction,

whether there was additional criminal conduct which formed the basis for his probation

revocation, and, if so, how that conduct was resolved. All petitioner states is that he is a

pretrial detainee in both federal and state custody, pursuant to a federal detainer which was

signed on August 6, 2018. Pet. at 1-2.3

        Petitioner contends that there has been no violation paperwork filed in conjunction with

the federal detainer.4 Pet. at 2. Petitioner alleges that he is entitled to habeas relief because

he "[s]hould not be held continuously on U.S. Marshall Detainer with no violation of probation

imposed." Id. at 6.

        Petitioner states that he has not filed any appeal, grievance or administrative remedy

to attempt to resolve his present complaints. Pet. at 2-3, 5. Despite the detainer being

issued in Fall 2018, petitioner contends that he has not attempted to exhaust his remedies



        2
          It is presumed that petitioner is either a federal prisoner challenging the execution of his sentence – parole
decision – or that he is a state prisoner who is also a pretrial detainee; otherwise, if petitioner is a state prisoner
serving a state conviction, he would have to bring this challenge pursuant to 28 U.S.C. § 2254. See Blanchard v.
New York, No. 9:18-CV-0448 (GTS/CFH), 2018 WL 2324054, at *2 (N.D.N.Y. May 22, 2018). With more information,
the Court will be able to better determine whether the petition itself is appropriate. Furthermore, regardless of
whether the petition should be brought pursuant to § 2241 or § 2254, the same rules regarding Rule 2 and
exhaustion apply.
        3
           For the sake of clarity, citations to petitioner's filings refer to the pagination generated by CM/ECF, the
Court's electronic filing system.
        4
           "A detainer is a request filed by a criminal justice agency . . . asking the institution either to hold the
prisoner for the agency or to notify the agency when release . . . is imminent . . . Detainers generally are based on
outstanding criminal charges, outstanding . . . probation-violation charges, or additional sentences already imposed
against the prisoner." Carchman v. Nash, 473 U.S. 716, 719 (1985).

                                                           2
       Case 9:20-cv-00655-GLS-DJS Document 5 Filed 07/10/20 Page 3 of 7




because the "[c]oronavirus now has courts closed . . . with no date when they will resume

regular order[.]" Id. at 6. Petitioner requests removal of the detainer and immediate release

from custody. Id. at 7.

III.    DISCUSSION

        A.     Rule 2

        Petitioner's papers do not comply with the Rules Governing Section 2254 Cases in the

United States District Courts ("Habeas Rules"). Habeas Rules 2(c)(1) and (2) require that a

petition specify all grounds for relief available to the petitioner and the facts supporting each

ground. Although petitioner sets forth barebones assertions regarding the grounds of his

petition, it otherwise contains no factual basis regarding the procedural history of his

underlying criminal conviction or the basis for petitioner's detainer and revocation. The Court

will not speculate on the grounds, and supporting facts, being advanced by petitioner. Each

ground he wants to raise in this proceeding, and the facts supporting each ground, must be

set forth in the petition itself.

        Thus, petitioner is given leave to file an amended petition within thirty (30) days of the

filing date of this Decision and Order to clarify the factual basis underlying his criminal

conviction(s), federal detainer, and present claim.

        B.     Exhaustion

        While there is no statutory exhaustion requirement for petitions filed pursuant to 28

U.S.C. § 2241(c)(3), federal courts may require, as a matter of comity, that petitioners

seeking relief pursuant to section 2241 exhaust all avenues of state relief before seeking a

federal writ. See McPherron v. New York, No. 9:16-CV-1010 (FJS); 2016 WL 4523933, at *2



                                                 3
     Case 9:20-cv-00655-GLS-DJS Document 5 Filed 07/10/20 Page 4 of 7



(N.D.N.Y. Aug. 22, 2016) (citing Braden v. 30th Judicial Circuit Court, 410 U.S. 484, 489-90

(1973) (requiring exhaustion in a challenge to pre-trial detention); Dickerson v. Louisiana, 816

F.2d 220, 225 (5th Cir. 1987) (same); Whelan v. Noelle, 966 F. Supp. 992, 997-98 (D. Or.

1997) (requiring exhaustion in a challenge to the legality of extradition proceedings); Stewart,

No. 9:08-CV-1127 (TJM/GJD), Dkt. No. 3, Decision and Order, at 5-6 (same)).

       To properly exhaust his claims, petitioner must do so both procedurally and

substantively. Procedural exhaustion requires that the petitioner raise all claims in state court

prior to raising them in a federal habeas corpus petition. See O'Sullivan v. Boerckel, 526

U.S. 838, 845 (1999). Substantive exhaustion requires that the petitioner "fairly present"

each claim for habeas relief in "each appropriate state court (including a state supreme court

with powers of discretionary review), thereby alerting that court to the federal nature of the

claim." Baldwin v. Reese, 541 U.S. 27, 29 (2004) (citations omitted). In other words,

petitioner "must give the state courts one full opportunity to resolve any constitutional issues

by invoking one complete round of the State's established appellate review process."

O'Sullivan, 526 U.S. at 845.

       Here, because it is unclear what the factual basis and procedural history of petitioner's

underlying criminal conviction and subsequent violation are, it is impossible to determine how

petitioner needed to go about exhausting his present claim. However, it is undisputed that

exhaustion is required. See Blanchard, 2018 WL 2324054, at *2-*3 (concluding that failure to

exhaust under either § 2254 or § 2241 renders the petition premature); Harrison v. Wolcott,

No. 6:20-CV-6270, 2020 WL 3000389, at *2 (W.D.N.Y. June 4, 2020) (explaining the

differences between exhaustion of a § 2254 petition and a § 2241 petition and concluding that

exhaustion is required in both instances). Furthermore, the petition explicitly states that no

                                                4
       Case 9:20-cv-00655-GLS-DJS Document 5 Filed 07/10/20 Page 5 of 7



attempt at exhaustion has been made.5

        "Because § 2241's exhaustion requirement is a judicial invention, it is amendable to

judge-made exceptions." McPherson v. Lamont, No. 3:20-CV-534, --- F. Supp. 3d ---, 2020

WL 2198279, at *6 (D. Conn. May 6, 2020) (internal quotation marks omitted) (citing Ross v.

Blake, 136 S. Ct. 1850, 1857 (2016)). The bases for a waiver to exhaustion generally include

situations where (1) exhaustion would be futile "because agency decisionmakers are

biased[,] . . . the agency has already determined the issue . . . [or u]ndue delay . . . results in

catastrophic health consequences;" (2) "the administrative process [is] incapable of granting

adequate relief including situations where the relief the agency might provide could, because

of undue delay, become inadequate;" and (3) "agency review would subject [petitioner] to

undue prejudice." Id. (citing Washington v. Barr, 925 F.3d 109, 118-19 (2d Cir. 2019)).

        Petitioner indicates that "coronavirus has courts suspended with no date when they

will resume." Pet. at 6. While, when "[c]ompared to Section 2254's exhaustion requirement,

Section 2241's exhaustion requirement may be easier to avoid in light of the current

pandemic," it is unclear whether petitioner's present conclusory and unsupported allegation is

sufficient to cause the Court to waive the exhaustion. Harrison v. Wolcott, No. 6:20-CV-6270,

2020 WL 3000389, at *2 (W.D.N.Y. June 4, 2020) (citing cases).

        Accordingly, from the face of the petition, it does not appear that proper exhaustion

has occurred. Except in the limited circumstances outlined above, which also must be

        5
          "[I]t is . . . possible that various State remedies are available, including an Article 78 proceeding, New York
C.P.L.R. § 7801 . . ., State habeas corpus, a special proceeding under New York Criminal Procedure Law § 580.20
the New York counterpart to the Interstate Agreement on Detainers . . . and, of course, by motion to dismiss when
respondent executes the detainer in its favor . . . Although the court expresses no opinion on the applicability of any
of these remedies to one in petitioner's position, it is apparent that none has been exhausted." Vinson v. Dep't of
Probation, 472 F. Supp. 1112, 1113-114 (E.D.N.Y. 1979) (denying § 2241 petition from a federal prisoner seeking
discharge from warrant lodged against him as a probation violation detainer because petitioner failed to exhaust his
remedies prior to filing his habeas petition) (internal quotation marks and citations omitted).

                                                           5
      Case 9:20-cv-00655-GLS-DJS Document 5 Filed 07/10/20 Page 6 of 7



presented to the Court, exhaustion is a prerequisite to the pursuit of habeas relief. Thus,

petitioner is given leave to file an amended petition within thirty (30) days of the filing date of

this Decision and Order to clarify the aforementioned issues for the Court.6

IV.     CONCLUSION

        WHEREFORE, it is

        ORDERED that petitioner may file an amended petition within thirty (30) days of the

filing date of this Decision and Order. The Clerk is directed to provide petitioner with a blank

§ 2241 habeas petition for this purpose. Petitioner shall complete every part of the blank

petition, including the sections requiring him to state the name and location of the court that

entered the challenged judgment(s), the date of the judgment(s), and, if applicable, the

offense(s) for which he was convicted and the length of the sentence that was imposed.

Petitioner must also state the date(s) upon which he filed any proceedings in which he

challenged his conviction and detainer and clearly set forth the grounds raised in each

application and the date(s) upon which the applications were denied. If petitioner is asking

the Court to waive the exhaustion requirement, he must set forth facts establishing a basis for

the application of said waiver as stated above. Petitioner must specify all of the grounds

upon which his federal petition is based, and the facts supporting each ground, in the

amended petition.

        Petitioner shall not incorporate any portion of his original papers into his amended

petition by reference. He must include all relevant information in the amended petition and


        6
          A motion to amend filed prior to the exhaustion of petitioner's state administrative and judicial remedies
would be denied as futile. See Simpson v. Yelich, No. 9:18-CV-0417 (GTS/TWD), 2018 WL 4153928, at *3 (N.D.N.Y.
Aug. 30, 2018) (citations omitted) (denying motion to amend a petition to add an admittedly unexhausted claim as
futile).

                                                         6
      Case 9:20-cv-00655-GLS-DJS Document 5 Filed 07/10/20 Page 7 of 7



shall submit only one amended petition in accordance with the terms of this Decision and

Order. Petitioner must also sign and date the petition; and it is further

       ORDERED that, if petitioner does not file an amended petition within thirty (30) days of

the filing date of this Decision and Order, the Clerk shall enter judgment dismissing this action

without further order of the Court, Habeas Rule 4; and it is further

       ORDERED that, upon the filing of any amended petition, the Clerk shall forward the file

in this matter to the Court for further review. No answer to the petition will be required from

respondent until petitioner has submitted the amended petition, and the Court has had the

opportunity to review it; and it is further

       ORDERED that the Clerk shall serve a copy of this Decision and Order on petitioner in

accordance with the Local Rules of Practice.

July 10, 2020
Albany, New York




                                                7
